Exhibit 10.3

NCR CORPORATION 2011 ECONOMIC PROFIT PLAN

PREAMBLE

The purpose of the NCR Corporation 2011 Economic Profit Plan (the “Plan”) is to
advance the interests of the Company and its stockholders and assist the Company
in attracting and retaining employees by providing incentives and financial
rewards to such employees that are intended to be deductible to the maximum
extent practicable as “performance-based compensation” within the meaning of
Section 162(m) of the Code. The Plan is effective upon the date of its approval
by the Board of Directors of the Company on February 22, 2011, but is subject to
stockholder approval with respect to amounts that may become payable under the
Plan and shall be null and void and of no further effect if such stockholder
approval is not obtained.

ARTICLE I

Definitions

 

1.1

Applicable Percentage means sixty-seven percent (67%) in the case of a
termination by the Company without Cause or a resignation for Good Reason and
one hundred percent (100%) in the case of a termination by reason of Retirement
or Disability.

 

1.2

Award Statement means a written statement (a) identifying an individual as a
Participant, (b) setting forth the percentage of Economic Profit that represents
the Participant’s Bonus Credit opportunity under the Plan for the applicable
Performance Period, (c) setting forth, to the extent applicable, the
Participant’s Bonus payment and Bonus Credit for the prior Performance Period,
(d) setting forth, to the extent applicable, the balance in the Participant’s
Bonus Bank, and (e) containing such other terms and conditions as may be
determined by the Committee in its sole discretion.

 

1.3

Bonus means the portion of a Participant’s Bonus Bank payable to a Participant
in accordance with the terms of the Plan.

 

1.4

Bonus Bank means the bookkeeping account established and maintained by the
Company under the Plan for the Participant which reflects the aggregate Bonus
Credits for such Participant less the aggregate Bonuses paid to such
Participant, in each case, in accordance with the terms of the Plan.

 

1.5

Bonus Credit means the amount credited to a Participant’s Bonus Bank for a
Performance Period based on Economic Profit.

 

1.6

Cash Flow from Operations means net cash provided by operating activities as
reported under Generally Accepted Accounting Principles.

 

1.7

Cash Flow Test has the meaning set forth in Section 3.4.



--------------------------------------------------------------------------------

1.8

Cause means, unless otherwise provided in an Award Statement, (a) “Cause” as
defined in any Individual Agreement, or (b) if there is no Individual Agreement
or if it does not define Cause: (i) conviction of the Participant for committing
a felony under federal law or the law of the state in which such action
occurred, (ii) dishonesty in the course of fulfilling the Participant’s
employment duties, (iii) failure on the part of the Participant to perform
substantially such Participant’s employment duties in any material respect,
(iv) a material violation of the Company’s ethics and compliance program or
(v) such other events as shall be determined by the Committee and set forth in a
Participant’s Award Statement.

 

1.9

Change in Control means any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (a) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(d) any acquisition pursuant to a transaction that complies with clauses (A),
(B) and (C) of subsection (iii) of this Section 1.9; or

(ii) individuals who, as of the date of this Plan, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
date of this Plan whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of the
Company; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then

 

2



--------------------------------------------------------------------------------

outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation, resulting
from such Corporate Transaction) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Corporate Transaction; and (C) at least a majority of the members of the Board
of Directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Corporate Transaction; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.10

Code means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

1.11

Committee means the Compensation and Human Resource Committee of the Board of
Directors of the Company, or a subcommittee thereof consisting of members
appointed from time to time by the Board of Directors of the Company, and shall
be comprised of not less than such number of directors as shall be required to
permit the Plan to satisfy the requirements of Section 162(m) of the Code. The
Committee administering the Plan shall be composed solely of “outside directors”
within the meaning of Section 162(m) of the Code.

 

1.12

Company means NCR Corporation, a Maryland corporation.

 

1.13

Compensation Recovery Policy has the meaning set forth in Section 7.11.

 

1.14

Competing Organization has the meaning set forth in Section 6.2.

 

1.15

Controllable Capital means the Company’s working capital (comprised of accounts
receivable plus inventory, minus the sum of accounts payable, deferred revenue
and customer deposits), plus the sum of Property, Plant & Equipment, other
current assets, excluding taxes, and capitalized software, minus the sum of
payroll and employee benefits and other current liabilities excluding taxes and
severance (FAS 112 liability).

 

3



--------------------------------------------------------------------------------

1.16

Disability means a total and permanent disability that causes a Participant to
be eligible to receive long-term disability benefits from the NCR Long-Term
Disability Plan, or any similar plan or program sponsored by a subsidiary or
affiliate of the Company.

 

1.17

Economic Profit, for any Performance Period, means the difference between
(a) the Company’s Non-Pension Operating Income and (b) the product of
(i) Weighted Average Cost of Capital and (ii) Controllable Capital.

 

1.18

Good Reason shall have the meaning set forth in an Individual Agreement. For the
avoidance of doubt, (a) if there is no Individual Agreement or if it does not
define Good Reason, the provisions applicable to a resignation for “Good Reason”
under the Plan shall not apply to the Participant and (b) “Good Reason” shall
not apply to a Participant under the Plan by virtue of its application to a
Participant following a Change in Control under the Company’s Amended and
Restated Change in Control Severance Plan.

 

1.19

Individual Agreement means an employment, consulting or similar agreement
between a Participant and the Company or one of its subsidiaries or affiliates.

 

1.20

Non-Pension Operating Income means the Company’s net revenue before pension
income and expenses, less product and service costs and marketing, selling,
general and administrative, research, and development expenses, after accrual of
any amounts for payment under the Plan for the Performance Period and any other
Company plan where its terms so provide, adjusted to eliminate the effects of
charges for restructurings, discontinued operations, extraordinary items and
other unusual or non-recurring items, and the cumulative effect of tax or
accounting changes, each as defined by generally accepted accounting principles
or identified in the Company’s financial statements, notes to the financial
statements or management’s discussion and analysis.

 

1.21

Participant means any employee of the Company or any of its subsidiaries or
affiliates who is selected by the Committee to participate in the Plan.

 

1.22

Performance Period means the calendar year designated by the Committee pursuant
to Section 3.1 of the Plan during which the achievement of the performance goals
is to be measured.

 

1.23

Plan means this NCR Corporation 2011 Economic Profit Plan.

 

1.24

Retirement means termination of employment with the Company or a subsidiary or
affiliate when a Participant is age 55 or older.

 

1.25

Weighted Average Cost of Capital means the sum of (a) the product of (i) the
cost of equity and (ii) the weighted market value of common shares outstanding
and (b) the product of (i) the cost of debt and (ii) the weighted market value
of the long-term debt and short-term debt.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Eligibility and Participation

The Committee shall, in its sole discretion, determine for each Performance
Period those individuals who shall be Participants in the Plan for such
Performance Period, subject to Section 4.1, no later than the earlier of 90 days
after the beginning of each Performance Period or the expiration of twenty-five
percent (25%) of such Performance Period. The Committee shall notify an
individual that he or she is a Participant in the Plan for a Performance Period
by providing such individual with an Award Statement for such Performance
Period. Participation in the Plan by any Participant during any Performance
Period shall not entitle a Participant to participation in the Plan during any
subsequent Performance Period.

ARTICLE III

Bonuses

 

3.1

Bonus Credit Awards. For each Performance Period, a Participant will be eligible
to earn a Bonus Credit, which will equal a specified percentage of Economic
Profit for such Performance Period. The Committee shall, subject to Section 4.1,
no later than the earlier of 90 days after the beginning of each Performance
Period or the expiration of twenty-five percent (25%) of such Performance
Period, (a) affirm the applicability of Economic Profit as the performance
criterion for such Performance Period, and (b) determine the pre-established
percentage of Economic Profit that each Participant will be eligible to earn as
a Bonus Credit under the Plan, subject to the individual maximum amounts
described in the final sentence of this Section 3.1. A Performance Period shall
be determined by the Committee and set forth in each Participant’s Award
Statement. The maximum percent of Economic Profit that may be earned by any
Participant as a Bonus Credit for a particular Performance Period is five
percent (5%).

 

3.2

Determination of Bonus Credit Amount. Following the close of each Performance
Period, the Committee will certify in writing as to the attainment of Economic
Profit for the Performance Period. Once the amount of Economic Profit is
determined and by no later than March 15 after the end of the Performance
Period, a Bonus Credit shall be credited to a Participant’s Bonus Bank for the
Performance Period, and the determination of the Committee will be final and
binding. The Bonus Credit for any Participant for any Performance Period may be
a negative number or a positive number. If the Bonus Credit is a positive
number, the Participant’s Bonus Bank will be increased by the amount of such
Bonus Credit; if the Bonus Credit is a negative number, the Bonus Bank will be
decreased by the amount of such Bonus Credit, including a decrease such that the
Participant’s overall Bonus Bank balance is negative. If a Participant’s overall
Bonus Bank account balance is negative as of the date a Bonus would be paid
under the Plan (as described below), no Bonus will be paid to such Participant
under the Plan, but the Participant’s negative Bonus

 

5



--------------------------------------------------------------------------------

 

Bank shall not reduce the amount of other compensation payable to, or offset any
amount otherwise due to, such Participant.

 

3.3

Discretionary Adjustment. The Committee may not increase the pre-established
percentage of Economic Profit that may be credited to any Participant’s Bonus
Bank under the Plan for a Performance Period, but it retains the authority to
reduce the Bonus Credit to be credited to a Participant’s Bonus Bank under the
Plan for a Performance Period or otherwise to reduce a Participant’s Bonus Bank.
The Committee may establish factors to take into consideration in implementing
its discretion, including, but not limited to, corporate or business unit
performance against budgeted financial goals (e.g., operating income or
revenue), achievement of non-financial goals, economic and relative performance
considerations and assessments of individual performance.

 

3.4

Payment of Bonus. Except as otherwise determined by the Committee and set forth
in a Participant’s Award Statement, subject to a Participant’s continued
employment through the date on which a Bonus is paid, a Participant will be paid
in cash in a lump sum on each August 1 commencing on August 1, 2012 a Bonus in
an amount equal to thirty-three percent (33%) of the Participant’s then-current
Bonus Bank. Notwithstanding the foregoing, (a) if the Company’s Cash Flow From
Operations for the year immediately preceding the year in which a Bonus would
otherwise be paid (after accrual of any amounts earned under the Plan for such
year) is not equal to or in excess of one percent (1%) of the Company’s total
revenues for such prior year (the “Cash Flow Test”), no Bonus will be paid under
the Plan for such year and the amount that otherwise would have been paid in
such year shall continue to be included in the Participant’s Bonus Bank, without
interest, and payable in accordance with the terms of the Plan and (b) if a
Participant would receive a Bonus or Bonuses under the Plan in excess of $10
million dollars in the aggregate in any calendar year, the amount of the Bonus
or Bonuses in excess of $10 million will not be paid under the Plan in such year
and the amount in excess of $10 million that otherwise would have been paid in
such year shall continue to be included in the Participant’s Bonus Bank, without
interest, and payable in accordance with the terms of the Plan.

ARTICLE IV

New Hires, Promotions and Terminations

 

4.1

New Participants During the Performance Period. If an individual is newly hired
or promoted during a Performance Period and is designated by the Committee to
become a Participant for such Performance Period, he or she shall be eligible
for a Bonus Credit under the Plan for the Performance Period, prorated for the
portion of the Performance Period following the date of his or her designation
to become a Participant in the Plan.

 

4.2

Termination of Employment. Except as otherwise provided below, a Participant
will immediately forfeit his or her entire Bonus Bank and any right to any
future Bonus Credits upon a termination of employment.

 

6



--------------------------------------------------------------------------------

4.3

Termination by the Company without Cause or for Disability/By Participant for
Good Reason or Retirement. If a Participant’s employment is terminated by the
Company without Cause or by reason of Disability or a Participant resigns for
Good Reason or terminates employment by reason of Retirement, the Participant
will be credited with a Bonus Credit, if any, for any Performance Period or
portion thereof during which the Participant participated in the Plan but for
which the Participant has not yet received a Bonus Credit through the end of the
quarter in which the termination occurs. The Participant will be paid the
Applicable Percentage of the Participant’s Bonus Bank (with the amount of the
Bonus Bank determined after the Participant’s Bonus Bank is credited with Bonus
Credits pursuant to the immediately preceding sentence) in four equal
installments on each of the first four six-month anniversaries of the
Participant’s termination of employment without regard to the limitations
described in the last sentence of Section 3.4, and any remaining portion of the
Bonus Bank shall be forfeited. Notwithstanding the foregoing, if the Cash Flow
Test is not met for the year immediately preceding the year in which any such
termination occurs, the Participant’s first installment payment will be delayed
and will continue to be held in the Participant’s Bonus Bank, without interest,
until the second installment payment is due, at which time the first and second
installment payments will be paid to the Participant. The Participant’s
remaining installment payments will be made at the normal times set forth in
this Section 4.3.

 

4.4

Death. Upon a termination by reason of the Participant’s death, the Participant
will be credited with a Bonus Credit, if any, for any Performance Period or
portion thereof during which the Participant participated in the Plan but for
which the Participant has not yet received a credit through the end of the
quarter in which the termination by reason of death occurs. The Participant will
be paid in a lump sum within 30 days of the date of termination by reason of
death the Participant’s entire Bonus Bank in cash (with the amount of the Bonus
Bank determined after the Participant’s Bonus Bank is credited with Bonus
Credits pursuant to the immediately preceding sentence) without regard to the
limitations described in the last sentence of Section 3.4.

ARTICLE V

Payment Upon Change in Control

Upon a Change in Control, each Participant will be credited with a Bonus Credit,
if any, for any Performance Period or portion thereof during which such
Participant participated in the Plan but for which such Participant has not yet
received a credit through the effective date of the Change in Control.
Notwithstanding any provision of the Plan to the contrary, each Participant will
be paid in a lump sum within 30 days of the Change in Control the Participant’s
entire Bonus Bank in cash (with the amount of the Bonus Bank determined after
the Participant’s Bonus Bank is credited with Bonus Credits pursuant to the
immediately preceding sentence) without regard to the limitations described in
the last sentence of Section 3.4; provided, however, that such payment shall be
made upon the Change in Control only if such Change in Control also constitutes
a “change in control event” within the meaning of Section 409A of the Code and
shall otherwise be made on the first payment event to occur pursuant to
Section 3.4 or Article IV;

 

7



--------------------------------------------------------------------------------

provided, further that, with respect to any Participant (a) whose employment has
terminated prior to the Change in Control and (b) who is a “specified employee”
within the meaning of Section 409A of the Code (as determined in accordance with
the methodology established by the Company as in effect on the date of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable under
the Plan under this sentence during the six-month period immediately following
the separation from service shall instead be paid on the first business day
after the date that is six months following the separation from service or, if
earlier, the Participant’s death.

ARTICLE VI

Restrictive Covenants

 

6.1

Bonus Credits and Bonus Bank Payments Subject to Compliance with Restrictive
Covenants. In exchange for the opportunity to participate in the Plan, the
Participant will not, during employment with the Company and for a 12-month
period after the Participant’s termination of employment (or if applicable law
mandates a maximum time that is shorter than 12 months, then for a period of
time equal to that shorter maximum period), regardless of the reason for the
Participant’s termination, directly or through others, without the prior written
consent of the Chief Executive Officer of the Company: (a) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Article VI) to the extent such services or employment involves
the development, manufacture, marketing, advertising, sale or servicing of any
product, process, system or service which is the same or similar to, or competes
with, a product, process, system or service manufactured, sold, serviced or
otherwise provided by the Company, its subsidiaries or affiliates, to its
customers and upon which the Participant worked or in which the Participant
participated during the last two years of employment; (b) directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
the Company, its subsidiaries or affiliates, to terminate his or her employment
with the Company, its subsidiaries or affiliates, or otherwise cease his or her
relationship with the Company, its subsidiaries or affiliates; or (c) solicit
the business of any firm or company with which the Participant worked during the
preceding two years while employed by the Company, including customers of the
Company, its subsidiaries or affiliates. If the Participant breaches the terms
of this Section 6.1, Participant agrees that in addition to any liability
Participant may have for damages arising from such breach, any outstanding Bonus
Credits and any amounts in the Participant’s Bonus Bank (or to be credited to
the Participant’s Bonus Bank) will be immediately forfeited, and Participant
will repay to the Company any Bonus Bank payments made during the twelve months
prior to the date of termination of employment.

 

6.2

Competing Organization. As used in this Article VI, “Competing Organization”
means an organization identified as a Competing Organization by the Chief
Executive Officer of the Company for the year in which Participant’s employment
with the Company terminates, and any other person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing, leasing, selling or servicing of a

 

8



--------------------------------------------------------------------------------

product, process, system or service which is the same or similar to or competes
with a product, process, system or service manufactured, sold, serviced or
otherwise provided by the Company to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Company’s Law Department.

ARTICLE VII

Miscellaneous

 

7.1

Withholding Taxes. The Company shall have the right to make payment of Bonus
Credits net of any applicable federal, state and local taxes required to be
withheld, or to require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.

 

7.2

Nontransferability. No Bonus Credit may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, including assignment pursuant to a
domestic relations order, during the time in which the requirement of continued
employment or attainment of performance objectives has not been achieved. Each
Bonus Credit shall be paid during the Participant’s lifetime only to the
Participant, or, if permissible under applicable law, to the Participant’s legal
representatives. No Bonus Credit shall, prior to receipt thereof by the
Participant, be in any manner liable for or subject to the debts, contracts,
liabilities, or torts of the Participant.

 

7.3

Administration. The Committee shall administer the Plan, interpret the terms of
the Plan, amend and rescind rules relating to the Plan, and determine the rights
and obligations of Participants under the Plan. The Committee may delegate any
of its authority as it solely determines and for all purposes of the Plan such
delegate shall be deemed to be the “Committee” for all purposes of the Plan. In
administering the Plan, the Committee may at its option employ compensation
consultants, accountants and counsel and other persons to assist or render
advice to the Committee, all at the expense of the Company. Any determinations
made by the Committee under the Plan shall be final, binding and conclusive on
the Company, its affiliates, subsidiaries and their respective stockholders and
each Participant in the Plan for all purposes. The provisions of the Plan are
intended to ensure that all amounts paid hereunder qualify for the exemption
from the limitation on deductibility imposed by Section 162(m) of the Code that
is set forth in Section 162(m)(4)(C) of the Code, and the Plan shall be
interpreted and operated consistent with that intention.

 

7.4

Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Plan under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan,

 

9



--------------------------------------------------------------------------------

such provision will be stricken as to such jurisdiction, and the remainder of
the Plan shall remain in full force and effect.

 

7.5

No Fund Created. Bonuses shall be paid from the general funds of the Company and
no special or separate fund shall be established or other segregation of assets
made to assure payment. Neither the Plan nor any Bonus Credit shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any person acquires a right to receive a Bonus, such right shall be
no greater than the right of any unsecured general creditor of the Company. For
the avoidance of doubt, the Bonus Bank shall in no event be eligible to earn
interest.

 

7.6

Employment at Will. Neither the adoption of the Plan, eligibility of any person
to participate, nor payment of an Bonus Credit to a Participant shall be
construed to confer upon any person a right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge any Participant
whenever in the sole discretion of the Company its interest may so require.

 

7.7

Amendment or Termination of the Plan. The Committee reserves the right to amend,
modify, suspend or terminate the Plan at any time, provided that no such
amendment, modification, suspension or termination shall impair the rights of
any Participant with respect to an outstanding Bonus Bank without his or her
consent, except for amendments made to cause the Plan to comply with applicable
law, stock exchange rules or accounting rules. The Committee may terminate the
Plan (including by reason of the Committee’s determination not to designate a
Performance Period pursuant to the terms and conditions of Section 3.1 of the
Plan), in which case Participants’ Bonus Bank account balances may be
distributed in accordance with Treas. Reg. 1.409A-3(j)(4)(ix) promulgated under
Section 409A of the Code.

 

7.8

Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors of the Company or the Committee to adopt such other incentive
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise.

 

7.9

Dispute Resolution. The Plan and any agreements hereunder shall be interpreted
in accordance with the laws of the State of Maryland and applicable federal law.
Any controversy or claim related in any way to the Plan shall be resolved by
arbitration pursuant to this Section 7.9 and the then current rules of the
American Arbitration Association. The arbitration shall be held in New York, New
York, before an arbitrator who is an attorney knowledgeable of employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction thereof. The arbitrator shall not have
the power to award punitive or exemplary damages. Issues of arbitrability shall
be determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of

 

10



--------------------------------------------------------------------------------

Maryland. Each party shall bear its own attorneys’ fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association.

 

7.10

Section 409A. It is intended that the Plan shall comply with Section 409A of the
Code (and any regulations or other guidance issued thereunder) to the extent the
Plan is subject thereto, provided that the Company shall have no liability for
any taxes that may be imposed on the Participant by reason of the application of
Section 409A of the Code. For the purposes of the Plan, “termination of
employment” means the Participant ceases to be employed by the Company for any
reason, provided that such cessation of employment constitutes a “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
the foregoing provisions of the Plan, in the event that the Participant is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the date of the Participant’s “separation from service” (within the
meaning of Section 409A of the Code), amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that would
otherwise be payable under the Plan during the six-month period immediately
following the separation from service shall instead be paid on the first
business day after the date that is six months following the separation from
service. Each distribution under the Plan shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event shall the Participant,
directly or indirectly, designate the calendar year in which Bonus Bank payments
will be made. The Plan may be amended, without the consent of the Participant,
in any respect deemed by the Committee to be necessary in order to preserve
compliance with Section 409A of the Code.

 

7.11

Compensation Recovery Policy. Bonuses, Bonus Credits and Bonus Banks shall
constitute “Covered Incentive Compensation” subject to the terms of the
Company’s Compensation Recovery Policy, as the same may be in effect from time
to time (the “Compensation Recovery Policy”). Accordingly, notwithstanding any
other provision of the Plan to the contrary, a Participant may be required to
forfeit or repay any or all of the Participant’s Bonuses, Bonus Credits and
Bonus Bank pursuant to the terms of the Compensation Recovery Policy. Further,
the Company may, to the extent permitted by law, enforce any repayment
obligation pursuant to the Compensation Recovery Policy by reducing any amounts
that may be owing from time-to-time by the Company to the Participant, whether
as wages, severance, vacation pay or in the form of any other benefit or for any
other reason, subject to Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be executed on this
             day of             , 2011.

 

FOR NCR CORPORATION By  

 

 

Andrea Ledford

Senior Vice President

Global Human Resources

 

12